ORDER
Defendant William Eugene Robinson submitted a “Motion for Appropriate Relief Pursuant to the Racial Justice Act” to this Court following his conviction on 1 December 2011 and death sentence on 9 December 2011. On 12 April 2012 this Court granted a stay of proceedings in defendant’s direct appeal in light of defendant’s Racial Justice Act motion pending in the superior court.
Ordinarily, a motion for appropriate relief filed while the case is pending review in the appellate division and more than 10 days after entry of judgment must be filed in the appellate court. N.C.G.S. § 15A-1418(a). However, the hearing procedures detailed in the Racial Justice Act in section 15A-2012 provide that a defendant may seek relief under the Racial Justice Act “notwithstanding any other provision or time limitation contained” in the statutes governing motions for appropriate relief. N.C.G.S. § 15A-2012(b).
Accordingly, it is hereby ORDERED that defendant’s Motion for Appropriate Relief Pursuant to the Racial Justice Act is DISMISSED without prejudice to defendant’s right to pursue in superior court his previously filed motion for appropriate relief.
By order of this Court in Conference, this 13th day of June, 2012.
s/Jackson. J.
For the Court